ON SUGGESTION FOR HEARING EN BANC
BY THE COURT:
The respondent Louie L. Wainwright, Secretary, Department of Corrections, State of Florida, filed his suggestion for en banc consideration of an order dated May 30, 1984, 734 F.2d 538, by this panel of the court, which order granted Ford’s application for stay of execution. No judge in regular active service on the court has requested that the court be polled on hearing en banc pursuant to Rule 35, Federal Rules of Appellate Procedure. A new panel of the court has heard oral argument and taken under advisement Ford’s appeal from the district court’s order denying his petition for writ of habeas corpus. In light of these developments in the case, the suggestion for hearing en banc has become moot.